The Chancellor.
This is a bill to foreclose a mortgage on certain real estate in Berth Amboy. The answer sets up and claims the benefit of a payment of $60, alleged to have been made in November, 1870, by the mortgagor to the complainant, then the holder of the mortgage in suit, in consideration of an agreement to extend the time for payment of the principal of the mortgage until the 1st of September, 1871.
The mortgage, by its terms, had become due on the 1st ©f September, 1870. The evidence satisfies me, that the payment was made, and that it was made and received as a premium for such extension. The amount of it should be credited on the mortgage, as of the time when the payment was made. Nightingale v. Meginnis, 5 Vroom 461; Trusdell v. Jones, 8 C. E. Green 121, 554.
The 1 complainant is entitled to a decree, accordingly. There will be a reference to a master.